DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 11, 14-16 and 18 are rejected under 35 U.S.C. 102 a1 as being anticipated by Bang (US 7,703,451).
 	Regarding  claim 11, Bang discloses “a household cooking appliance” (fig.1), comprising: 
 	“a cooking compartment” (fig.1, 10 has a cooking chamber or a cooking compartment. Fig.1, 20 pointed at the interior region of the cooking compartment); and 
 	“a door” (100) for closing “the cooking compartment” (fig.1, 20 pointed at the interior region of the cooking compartment), “said door having two door profiles” (fig.5, 220 and 260 and col.2 at lines 42-50, i.e., upper fixtures 220 … a lower fixture 260) “arranged at a distance from one another” (fig.5, 220 is at a distance from 260), “an inner pane” (120) fastened to “the door profiles” (fig.5 shows the inner pane 120 is secured or fastened to the door profiles 220 and 260), and “a condensate strip” (240) arranged between “the door profiles” (220 and 260) and “configured to divert liquid condensed on the inner pane” (fig.3 shows the door profile 220 and 260 are the middle frame that is capable of diverting liquid on the inner pane in a disassemble state. See figs.3-10 for a disassemble state. Please noted that the door profile having recess that is capable of holding liquid in the disassembly process), “each of the door profiles including an interface” (fig.5, 220 and 260 each having an interface in order to connect with the middle frame 240) “configured to detachably connect the condensate strip to the door profiles” (fig.5 shows the door profiles 220 and 260 in a disassemble state that is detachably connect the condensate strip).
 	Regarding  claim 14, Bang discloses “the condensate strip has a contact section, which, in the assembly state, rests on corresponding counter contact sections of the interfaces” (fig.11 shows the condensate strip 240 or 247 pointed at the condensate strip rests on corresponding counter contact sections of the interfaces. And see fig.5, 220 and 260 each having a contact section for supporting 240).
 	Regarding  claim 15, Bang discloses “the condensate strip has an engaging section, which is configured to engage in corresponding counter engaging sections of the interfaces in a form-fit manner” (fig.11 shows the condensate strip 240 or 247 pointed at the condensate strip rests on corresponding counter contact sections of the interfaces. And see fig.5, 220 and 260 each having a contact section for supporting 240. Fig.11 shows a form-fit manner).
 	Regarding  claim 16, Bang discloses “the condensate strip is channel-shaped in cross-section” (fig.11, 247 pointed at the channel-shaped in cross-section).
Regarding  claim 18, Bang discloses “the interfaces are each molded in one piece on one of the door profiles” (fig.5, 220 and 260 shows each having interface molded in one piece on one of the door profiles).


 	Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bang (US 7,703,451) in view of Pellini et al. (US 9810,016).
 	Regarding claim 17, Bang discloses the door profiles and/or the condensate strip 
 	Bang is silent regarding the door profiles and/or the condensate strip is manufactured from a plastic material.
 	Pellini et al. teaches “the door profiles and/or the condensate strip is manufactured from a plastic material” (door profiles 1 is elastic plastic deformable material. See col.3 at lines 33-41). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bang with Pellini et al., by modifying Bang’s door profile material according to Bang’s door profile material, to provide heat insulation door (col.3 at lines 33-41) for cooking appliance or household appliance. One skilled in the art would have been motivated to combined the references because doing so would 


Remark
 	(1) Wurdinger (DE 102004020181 A1) provided in the Incoming Written Opinion of the ISA filed on 01/25/2019 is silent regarding an inner pane fastened to the door profiles (Instant Claim 1).


Allowable Subject Matter
 	Claims 12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The closest prior art was Bang. The prior art show that the two door profiles 220, 260 and a condensate strip or door frame 240 coupled to the door profiles 220 and 260. However, Bang does not show the condensate strip is spring pretensioned between the inner pane and the interfaces; condensate strip extends across an entire width of the door; the interfaces have each a receiving section for receiving an intermediate pane of the door.


Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Verhagen (US 2,231,514).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JIMMY CHOU/Primary Examiner, Art Unit 3761